 

Exhibit 10.4

 



 

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MEDLEY MANAGEMENT INC.

 

Dated as of September 23, 2014

 



 

  

 

 

  

Table of Contents

 

    Page       ARTICLE I DEFINITIONS AND OTHER MATTERS       Section 1.1
Definitions 1 Section 1.2 Definitions Generally 4       ARTICLE II REGISTRATION
RIGHTS       Section 2.1 Exchange Registration 4 Section 2.2 Demand Registration
5 Section 2.3 Piggyback Registration 6 Section 2.4 Lock-Up Agreements 8 Section
2.5 Registration Procedures 9 Section 2.6 Indemnification by the Company 12
Section 2.7 Indemnification by Registering Covered Persons 13 Section 2.8
Conduct of Indemnification Proceedings 13 Section 2.9 Contribution 14 Section
2.10 Participation in Public Offering 15 Section 2.11 Other Indemnification 15
Section 2.12 Parties in Interest 15 Section 2.13 Acknowledgement Regarding the
Company 15 Section 2.14 Cooperation by the Company 15       ARTICLE III
MISCELLANEOUS       Section 3.1 Term of the Agreement; Termination of Certain
Provisions 15 Section 3.2 Assignment; Successors 16 Section 3.3 Governing Law 16
Section 3.4 Severability 16 Section 3.5 Entire Agreement 16 Section 3.6
Successors and Assigns; Certain Transferees Bound Hereby 16 Section 3.7
Counterparts 17 Section 3.8 Submission to Jurisdiction; Waiver of Jury Trial 17
Section 3.9 Notices 18 Section 3.10 Specific Performance 18 Section 3.11
Descriptive Headings 19       Appendix A Covered Person Questionnaire  

 

i

 

  

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (including Appendix A hereto, as such
Appendix A may be amended from time to time pursuant to the provisions hereof,
this “Agreement”), is made and entered into as of September 23, 2014, by and
among Medley Management Inc., a Delaware corporation (the “Company”), Medley
Group LLC, a Delaware limited liability company (“Medley Group”), and the
Covered Persons (defined below) from time to time party hereto.

 

WHEREAS, the Covered Persons are holders of LLC Units (defined below), which,
subject to certain restrictions and requirements, are exchangeable at the option
of the holder thereof for shares of the Company’s Class A common stock, par
value $0.01 per share (the “Class A Common Stock”); and

 

WHEREAS, the Company desires to provide the Covered Persons with registration
rights with respect to Class A Common Stock underlying their LLC Units and
certain other shares of Class A Common Stock they may otherwise hold from time
to time.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND OTHER MATTERS

 

Section 1.1           Definitions. Capitalized terms used in this Agreement
without other definition shall, unless expressly stated otherwise, have the
meanings specified in this Section 1.1:

 

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Board” means the Board of Directors of the Company.

 

“Class A Common Stock” has the meaning ascribed to such term in the Recitals.

 

“Company” has the meaning ascribed to such term in the preamble.

 

“Covered LLC Units” means, with respect to a Covered Person, such Covered
Person’s LLC Units.

 

“Covered Person” means those persons, other than the Company, who shall from
time to time be parties to this Agreement in accordance with the terms hereof
(including Permitted Transferees).

 

“Custody Agreement and Power of Attorney” has the meaning ascribed to such term
in Section 2.3(d).

 

“Demand Notice” has the meaning ascribed to such term in Section 2.2(a).

 

1

 

 

“Demand Registration” has the meaning ascribed to such term in Section 2.2(a).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Exchange Agreement” means the Exchange Agreement, dated as of or about the date
hereof among the Company, Medley LLC and holders of LLC Units from time to time
party thereto, as amended from time to time.

 

“Exchange Registration” has the meaning ascribed to such term in Section 2.1(a).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

 

“LLC Unit” has the meaning given to such term in the Exchange Agreement.

 

“Lock-Up Period” has the meaning ascribed to such term in Section 2.4.

 

“Maximum Offering Size” has the meaning ascribed to such term in Section 2.2(c).

 

“Medley Group” has the meaning ascribed to such term in the preamble.

 

“Medley LLC” means Medley LLC, a Delaware limited liability company.

 

“Medley LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Medley LLC dated as of or about the date hereof, as it may
be amended, supplemented or restated from time to time.

 

“Indemnified Parties” has the meaning ascribed to such term in Section 2.6.

 

“IPO” has the meaning ascribed to such term in Section 2.4.

 

“Other Registration Rights” means any securities of the Company proposed to be
included in such registration by the holders of registration rights granted
other than pursuant to this Agreement.

 

“Permitted Transferee” means any transferee of a LLC Unit after the date hereof
the transfer of which was permitted by the Medley LLC Agreement.

 

“Piggyback Registration” has the meaning ascribed to such term in Section
2.3(a).

 

“Public Offering” means an underwritten public offering pursuant to an effective
registration statement under the Securities Act, other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form.

 

2

 

 

“Registering Covered Person” has the meaning ascribed to such term in Section
2.5(a).

 

“Registrable Securities” means shares of Class A Common Stock that may be
delivered in exchange for LLC Units and other shares of Class A Common Stock
otherwise held by Covered Persons from time to time. For purposes of this
Agreement, Registrable Securities shall cease to be Registrable Securities when
(i) a registration statement covering resales of such Registrable Securities has
been declared effective under the Securities Act by the SEC and such Registrable
Securities have been disposed of pursuant to such effective registration
statement, (ii) such Registrable Securities are eligible to be sold by the
Covered Person owning such Registrable Securities (including Registrable
Securities deliverable to a Covered Person under an effective Exchange
Registration) pursuant to Rule 144(b)(1) under the Securities Act or, in the
case of Registrable Securities that are not “restricted securities” under Rule
144 under the Securities Act, pursuant to Section 4(1) of the Securities Act
(or, in each case, any successor provision then in effect) or (iii) such
Registrable Securities cease to be outstanding (or issuable upon exchange).

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) SEC and securities exchange registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the Company and Medley LLC (including, without limitation, all
salaries and expenses of the officers and employees of the Company or Medley LLC
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company or Medley LLC and customary fees and expenses for
independent certified public accountants retained by the Company or Medley LLC
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any comfort letters
requested pursuant to Section 2.5(i)), (vii) reasonable fees and expenses of any
special experts retained by the Company or Medley LLC in connection with such
registration, (viii) in connection with a registration pursuant to Sections 2.2
or 2.3, reasonable fees of not more than one counsel for all of the Covered
Persons participating in the offering selected by Medley Group, (ix) fees and
expenses in connection with any review by FINRA of the underwriting arrangements
or other terms of the offering, and all fees and expenses of any “qualified
independent underwriter,” including the fees and expenses of any counsel
thereto, (x) fees and disbursements of underwriters customarily paid by issuers
or sellers of securities, but excluding any underwriting fees, discounts and
commissions attributable to the sale of Registrable Securities, (xi) costs of
printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, (xii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, (xiii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or selling of the Registrable Securities and (xiv) all
out-of-pocket costs and expenses incurred by the Company, Medley LLC or their
appropriate officers in connection with their compliance with Section 2.5(m).

 

3

 

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Suspension Period” has the meaning ascribed to such term in Section 2.5(k).

 

Section 1.2           Definitions Generally. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

 

(a)          the word “or” is not exclusive;

 

(b)          the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;

 

(c)          the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

 

(d)          the word “person” means any individual, corporation, limited
liability company, trust, joint venture, association, company, partnership or
other legal entity or a government or any department or agency thereof or
self-regulatory organization; and

 

(e)          all section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this Agreement.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.1           Exchange Registration.

 

(a)          The Company shall use its commercially reasonable efforts to file
with the SEC prior to the time that LLC Units held by Covered Persons become
available for exchange for Class A Common Stock pursuant to the terms of the
Exchange Agreement and cause to be declared effective under the Securities Act
by the SEC promptly thereafter, one or more registration statements (the
“Exchange Registration”) covering (i) the delivery by the Company from time to
time to the Covered Persons of all shares of Class A Common Stock deliverable to
the Covered Persons in exchange for LLC Units pursuant to the Exchange Agreement
or (ii) if the Company determines that the registration provided for in clause
(i) is not available for any reason, the registration of resale of such shares
of Class A Common Stock by the Covered Persons.

 

4

 

 

(b)          The Company shall be liable for and pay all Registration Expenses
in connection with any Exchange Registration, regardless of whether such
registration is effected.

 

(c)          Upon notice to each Covered Person, the Company may postpone
effecting a registration pursuant to this Section 2.1 for a reasonable time
specified in the notice but not exceeding 120 days, if (i) the Board shall
determine in good faith that effecting the registration would materially and
adversely affect an offering of securities of the Company the preparation of
which had then been commenced or (ii) the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Board believes in good faith would not be in the best interests
of the Company.

 

Section 2.2           Demand Registration.

 

(a)          If at any time the Company shall receive a written request (a
“Demand Notice”) from Medley Group that the Company effect the registration
under the Securities Act of all or any portion of the Registrable Securities
specified in the Demand Notice (a “Demand Registration”), specifying the
information set forth under Section 2.5(j), then the Company shall use its
commercially reasonable efforts to effect, as expeditiously as reasonably
practicable, subject to paragraphs (c) and (d) of this Section 2.2, the
registration under the Securities Act of the Registrable Securities for which
Medley Group has requested registration under this Section 2.2, all to the
extent necessary to permit the disposition (in accordance with the intended
methods thereof as aforesaid) of the Registrable Securities so to be registered.

 

(b)          At any time prior to the effective date of the registration
statement relating to such registration, Medley Group may revoke such Demand
Registration request by providing a notice to the Company revoking such
request.  The Company shall be liable for and pay all Registration Expenses in
connection with any Demand Registration.

 

(c)          If the sole or managing underwriter of a Demand Registration
advises the Company that in its opinion the number of Registrable Securities and
other securities requested to be included exceeds the largest number of
Registrable Securities and other securities which can be sold in such offering
without adversely affecting the distribution of the securities being offered,
the price that will be paid in such offering or the marketability thereof (the
“Maximum Offering Size”), the Company shall include in such registration, in the
priority listed below, up to the Maximum Offering Size:

 

(i)          first, all Registrable Securities requested to be registered in the
Demand Registration by Medley Group (allocated, if necessary for the offering
not to exceed the Maximum Offering Size, in such proportions as shall be
determined by Medley Group);

 

5

 

 

(ii)         second, any securities proposed to be registered by the Company for
its own account and any securities entitled to Other Registration Rights
requested to be registered by the holders thereof, ratably among the Company and
the holders of such Other Registration Rights, based (A) as between the Company
and the holders of such Other Registration Rights, on the respective amounts of
securities requested to be registered, and (B) as among the holders of such
Other Registration Rights, on the respective amounts of securities subject to
such Other Registration Rights held by each such holder.

 

(d)          Upon notice to Medley Group, the Company may postpone effecting a
registration pursuant to this Section 2.2 for a reasonable time specified in the
notice but not exceeding 120 days in the aggregate (which period may not be
extended or renewed), if (i) the Board shall determine in good faith that
effecting the registration would materially and adversely affect an offering of
securities of the Company the preparation of which had then been commenced or
(ii) the Company is in possession of material non-public information the
disclosure of which during the period specified in such notice the Board
believes in good faith would not be in the best interests of the Company.

 

Section 2.3           Piggyback Registration.

 

(a)          Subject to any contractual obligations to the contrary, if the
Company proposes at any time to register any of the equity securities issued by
it under the Securities Act (other than an Exchange Registration or a
registration on Form S-8 or Form S-4, or any successor forms, relating to Class
A Common Stock issuable in connection with any employee benefit or similar plan
of the Company or in connection with a direct or indirect acquisition by the
Company of another person or as a recapitalization or reclassification of
securities of the Company), whether or not for sale for its own account, the
Company shall each such time give prompt notice at least 15 business days prior
to the anticipated filing date of the registration statement relating to such
registration to Medley Group, which notice shall offer Medley Group the
opportunity to elect to include in such registration statement the number of
Registrable Securities of the same class or series as those proposed to be
registered held by Covered Persons as Medley Group may request (a “Piggyback
Registration”), subject to the provisions of Section 2.3(b). If Medley Group
elects to effect a Piggyback Registration, the Company shall give notice of the
registration statement relating to such registration to those Covered Persons
who Medley Group determines to afford participation in the Piggyback
Registration. Upon the request of Medley Group, the Company shall use its
commercially reasonable efforts to effect the registration under the Securities
Act of all Registrable Securities that the Company has been so requested to
register by Medley Group, to the extent necessary to permit the disposition of
the Registrable Securities to be so registered, provided that (i) if such
registration involves an underwritten Public Offering, all such Covered Persons
to be included in the Company’s registration must sell their Registrable
Securities to the underwriters selected by the Company on the same terms and
conditions as apply to the Company or any other selling person, as applicable,
and (ii) if, at any time after giving notice of its intention to register any
securities pursuant to this Section 2.3(a) and prior to the effective date of
the registration statement filed in connection with such registration, the
Company shall determine for any reason not to register or to delay registration
of such securities, the Company shall give notice of such determination to each
holder of such Registrable Securities and, thereupon shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration, or shall be permitted to delay registration of such securities, as
the case may be. No registration effected under this Section 2.3 shall relieve
the Company of its obligations to effect an Exchange Registration or Demand
Registration to the extent required by Section 2.1 or Section 2.2, respectively.
The Company shall pay all Registration Expenses in connection with each
Piggyback Registration

 

6

 

 

(b)          Subject to Section 2.2(c) and any other contractual obligations to
the contrary, if a Piggyback Registration involves an underwritten Public
Offering and the managing or sole underwriter advises the Company that, in its
view, the number of Registrable Securities that the Company and such Covered
Persons intend to include in such registration exceeds the Maximum Offering
Size, the Company shall include in such registration, in the following priority,
up to the Maximum Offering Size:

 

(i)          first, (A) any securities proposed to be registered by the Company
for its own account (in the case of Piggyback Registrations in respect of such
transactions) or (B) any securities proposed to be registered pursuant to any
demand registration rights of the holders of Other Registration Rights (in the
case of Piggyback Registrations in respect of such transactions);

 

(ii)         second, any securities to be registered by the Company for its own
account (in the case of Piggyback Registrations in respect of transactions
described in 2.3(b)(i)(B)), and any Registrable Securities and Company
securities entitled to Other Registration Rights that are pari passu with
Registrable Securities, in each case, requested to be registered by the holders
thereof, ratably among the Company (if applicable), the holders of Registrable
Securities and securities subject to such Other Registration Rights based (A) as
between the Company and such holders requesting registration (if applicable), on
the respective amounts of securities requested to be registered, and (B) as
among the holders requesting registration, on the respective amounts of
Registrable Securities and securities subject to such Other Registration Rights,
as the case may be, held by each such holder; and

 

(iii)        third, any securities proposed to be registered for the account of
any other persons with such priorities among them as the Company shall
determine.

 

(c)          Notwithstanding any provision in this Section 2.3 or elsewhere in
this Agreement, no provision relating to the registration of Registrable
Securities shall be construed as permitting any Covered Person to effect a
transfer of securities that is otherwise prohibited by the terms of any
agreement between such Covered Person and the Company or any of its
subsidiaries. Unless the Company shall otherwise consent, the Company shall not
be obligated to provide notice or afford Piggyback Registration to Medley Group
or any Covered Person pursuant to this Section 2.3 unless some or all of such
person’s Registrable Securities are permitted to be transferred under the terms
of applicable agreements between such person and the Company or any of its
subsidiaries.

 

7

 

 

(d)          Upon delivering a request under this Section 2.3, a Covered Person
will, if requested by the Company, execute and deliver a custody agreement and
power of attorney in form and substance reasonably satisfactory to the Company
with respect to such Covered Person’s Securities to be registered pursuant to
this Section 2.3 (a “Custody Agreement and Power of Attorney”). The Custody
Agreement and Power of Attorney will provide, among other things, that the
Covered Person will deliver to and deposit in custody with the custodian and
attorney-in-fact named therein a certificate or certificates representing such
Securities (duly endorsed in blank by the registered owner or owners thereof or
accompanied by duly executed stock powers in blank) and irrevocably appoint said
custodian and attorney-in-fact with full power and authority to act under the
Custody Agreement and Power of Attorney on such Covered Person’s behalf with
respect to the matters specified therein. Such Covered Person also agrees to
execute such other agreements as the Company may reasonably request to further
evidence the provisions of this Section 2.3.

 

(e)          Notwithstanding anything to the contrary herein, after the time the
Company has caused to become effective an Exchange Registration, covering all
securities to be registered pursuant to Section 2.1 hereof, and at any time that
such Exchange Registration remains effective and available for use, any Covered
Person who is not an “affiliate” of the Company for purposes of Rule 144 shall
not have the right to participate in such Piggyback Registration pursuant to
this Section 2.3, except to the extent the securities to be registered and
offered pursuant to such Piggyback Registration will be an underwritten
offering.

 

Section 2.4           Lock-Up Agreements. The Company and each Covered Person
agree that in connection with the Company’s initial public offering of Class A
Common Stock (the “IPO”) and any Public Offering of Registrable Securities, the
Company will not and each Covered Person, without the written consent of Medley
Group, will not (x) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend or otherwise transfer or dispose of, directly
or indirectly, any of the securities being registered or any securities
convertible or exchangeable or exercisable for such securities or (y) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the securities being registered
or any securities convertible or exchangeable or exercisable for such securities
(except, in each case, as part of the IPO or such Public Offering of Registrable
Securities, as the case may be), during the period (the “Lock-Up Period”)
beginning 14 days prior to the effective date of the applicable registration
statement until the earlier of (i) such time as Medley Group and the lead
managing underwriter shall agree and (ii) 180 days following the pricing of the
IPO or such Public Offering of Registrable Securities, as the case may be. If
(i) the Company issues an earnings release or discloses other material
information or a material event relating to the Company occurs during the last
17 days of the Lock-Up Period or (ii) prior to the expiration of the Lock-Up
Period, the Company announces that it will release earnings results during the
16-day period beginning upon the expiration of such period, then to the extent
necessary for a managing or co-managing underwriter of a registered offering
required hereunder to comply with FINRA Rule 2711(f)(4), the Lock-Up Period will
be extended until 18 days after the earnings release or disclosure of other
material information or the occurrence of the material event, as the case may
be.

 

8

 

 

Section 2.5           Registration Procedures. In connection with any request by
Medley Group that Registrable Securities be registered pursuant to Sections 2.2
or 2.3, subject to the provisions of such Sections, the paragraphs below shall
be applicable, and in connection with any Exchange Registration pursuant to
Section 2.1, paragraphs (a), (c), (d), (e), (f), (k), (l) and (n) below shall be
applicable:

 

(a)          The Company shall as expeditiously as reasonably practicable
prepare and file with the SEC a registration statement on any form for which the
Company then qualifies or that counsel for the Company shall deem appropriate
and which form shall be available for the registration of the Registrable
Securities to be registered thereunder in accordance with the intended method of
distribution thereof, and use its commercially reasonable efforts to cause such
filed registration statement to become and remain effective for a period of not
less than 40 days, or in the case of an Exchange Registration until all of the
Registrable Securities of the Covered Persons included in any such registration
statement (each, a “Registering Covered Person”) shall have actually been
exchanged thereunder.

 

(b)          Prior to filing a registration statement or prospectus or any
amendment or supplement thereto, the Company shall, if requested, furnish to
each Registering Covered Person and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Company shall furnish to
such Registering Covered Person and underwriter, if any, such number of copies
of such registration statement, each amendment and supplement thereto (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Registering Covered Person or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Registering Covered Person. The Registering Covered Person shall
have the right to request that the Company modify any information contained in
such registration statement, amendment and supplement thereto pertaining to such
Registering Covered Person and the Company shall use its commercially reasonable
efforts to comply with such request, provided, however, that the Company shall
not have any obligation to so modify any information if the Company reasonably
expects that so doing would cause the prospectus to contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading.

 

9

 

 

(c)          After the filing of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Registering Covered Person thereof set
forth in such registration statement or supplement to such prospectus and (iii)
promptly notify each Registering Covered Person holding Registrable Securities
covered by such registration statement of any stop order issued or threatened by
the SEC suspending the effectiveness of such registration statement or any state
securities commission and take all commercially reasonable efforts to prevent
the entry of such stop order or to obtain the withdrawal of such order if
entered.

 

(d)          To the extent any “free writing prospectus” (as defined in Rule 405
under the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC in
accordance with the Securities Act and retain any free writing prospectus not
required to be filed.

 

(e)          The Company shall use its commercially reasonable efforts to (i)
register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Registering Covered Person holding such Registrable
Securities or each underwriter, if any, reasonably (in light of such member’s
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Registering Covered Person to consummate
the disposition of the Registrable Securities owned by such person, provided
that the Company shall not be required to (A) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 2.5(e), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.

 

(f)          The Company shall immediately notify each Registering Covered
Person holding such Registrable Securities covered by such registration
statement or each underwriter, if any, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the occurrence
of an event requiring the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and promptly prepare
and make available to each such Registering Covered Person or underwriter, if
any, and file with the SEC any such supplement or amendment.

 

(g)          Medley Group shall select an underwriter or underwriters in
connection with any Public Offering. In connection with any Public Offering, the
Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take such all other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Public Offering, including if necessary the engagement of
a “qualified independent underwriter” in connection with the qualification of
the underwriting arrangements with FINRA.

 

10

 

 

(h)          Subject to the execution of confidentiality agreements satisfactory
in form and substance to the Company in the exercise of its good faith judgment,
pursuant to the reasonable request of Medley Group or underwriter (if any), the
Company will give to each Registering Covered Person, each underwriter (if any)
and their respective counsel and accountants (i) reasonable and customary access
to its books and records and (ii) such opportunities to discuss the business of
the Company with its directors, officers, employees, counsel and the independent
public accountants who have certified its financial statements, as shall be
appropriate, in the reasonable judgment of counsel to such Registering Covered
Person or underwriter, to enable them to exercise their due diligence
responsibility.

 

(i)          The Company shall use its commercially reasonable efforts to
furnish to each Registering Covered Person and to each such underwriter, if any,
a signed counterpart, addressed to such person or underwriter, of (i) an opinion
or opinions of counsel to the Company and (ii) a comfort letter or comfort
letters from the Company’s independent public accountants, each in customary
form and covering such matters of the kind customarily covered by opinions or
comfort letters, as the case may be, as Medley Group or underwriter reasonably
requests.

 

(j)          Each Registering Covered Person registering securities under
Sections 2.2 or 2.3 shall promptly furnish in writing to the Company the
information set forth in Appendix B and such other information regarding itself,
the distribution of the Registrable Securities as the Company may from time to
time reasonably request and such other information as may be legally required or
advisable in connection with such registration.

 

(k)          Each Registering Covered Person and each underwriter, if any,
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 2.5(f), such Registering Covered Person
or underwriter shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Registering Covered Person’s or underwriter’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.5(f),
provided, however, that, upon written notice to each Registering Covered Person
and each underwriter, if any, and for a reasonable time specified in the notice
but not exceeding 60 days thereafter or 90 days in any 365 day period (the
“Suspension Period”), the Company may suspend the use or effectiveness of any
registration statement if the Company’s Board determines, in its sole
discretion, that the Company is in possession of material non-public information
the disclosure of which during the period specified in such notice the Company
believes in good faith would not be in the best interests of the Company; and,
if so directed by the Company, such Registering Covered Person or underwriter
shall deliver to the Company all copies, other than any permanent file copies
then in such Registering Covered Person’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice. If the Company shall give such notice, the Company shall extend the
period during which such registration statement shall be maintained effective
(including the period referred to in Section 2.5(a)) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 2.5(f) to the date when the Company shall make available to such
Registering Covered Person a prospectus supplemented or amended to conform with
the requirements of Section 2.5(f).

 

11

 

 

(l)          The Company shall use its commercially reasonable efforts to list
all Registrable Securities covered by such registration statement on any
securities exchange or quotation system on which any of the Registrable
Securities are then listed or traded.

 

(m)          The Company shall cause appropriate officers of the Company or
Medley LLC to (i) prepare and make presentations at any “road shows” and before
analysts and rating agencies, as the case may be, (ii) take other actions to
obtain ratings for any Registrable Securities and (iii) otherwise use their
commercially reasonable efforts to cooperate as reasonably requested by the
underwriters in the offering, marketing or selling of the Registrable
Securities.

 

(n)          The Company shall cooperate with the Registering Covered Persons to
facilitate the timely delivery of Registrable Securities to be sold, which shall
not bear any restrictive legends, and to enable such Registrable Securities to
be issued in such denominations and registered in such names as such Registering
Covered Persons may reasonably request at least two business days prior to the
closing of any sale of Registrable Securities.

 

Section 2.6           Indemnification by the Company. In the event of any
registration of any Registrable Securities of the Company under the Securities
Act pursuant to this Article II, the Company will, and it hereby does, indemnify
and hold harmless, to the extent permitted by law, a Registering Covered Person,
each affiliate of such Registering Covered Person and their respective directors
and officers or general and limited partners or members and managing members
(including any director, officer, affiliate, employee, agent and controlling
person of any of the foregoing) and each other person, if any, who controls such
seller within the meaning of the Securities Act (collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, (1) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or amendment or supplement thereto
under which such Registrable Securities were registered or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
prospectus, any free writing prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act in respect
of the Registrable Securities, or amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, that the Company shall not be liable
to any Indemnified Party in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement, prospectus,
any free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, in reliance upon and
in conformity with written information regarding a Registering Covered Person
furnished to the Company by such Registering Covered Person or other Indemnified
Party with respect to such seller or any underwriter specifically for use in the
preparation thereof.

 

12

 

 

Section 2.7           Indemnification by Registering Covered Persons. Each
Registering Covered Person hereby severally and not jointly indemnifies and
holds harmless, and the Company may require, as a condition to including any
Registrable Securities in any registration statement filed in accordance with
this Article II, that the Company shall have received an undertaking reasonably
satisfactory to it from any underwriter to indemnify and hold harmless, the
Company and all other prospective sellers of Registrable Securities, each
officer of the Company who signed the registration statement and each person, if
any, who controls the Company and all other prospective sellers of Registrable
Securities within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act to the same extent as the indemnity set forth in Section 2.6
above, but only with respect to any losses, claims, damages or liabilities that
arise out of, or are based upon, any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
written information furnished to the Company with respect to such seller or any
underwriter specifically for use in the preparation of such registration
statement, prospectus, any free writing prospectus or any “issuer information”
filed or required to be filed pursuant to Rule 433(d) under the Securities Act
in respect of the Registrable Securities, or amendment or supplement thereto.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company, any of the Registering
Covered Persons or any underwriter, or any of their respective affiliates,
directors, officers or controlling persons and shall survive the transfer of
such securities by such person. In no event shall any such indemnification
liability of any Registering Covered Person be greater in amount than the dollar
amount of the proceeds received by such Registering Covered Person upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

 

Section 2.8           Conduct of Indemnification Proceedings. Promptly after
receipt by an Indemnified Party hereunder of written notice of the commencement
of any action or proceeding with respect to which a claim for indemnification
may be made pursuant to this Article II, such Indemnified Party will, if a claim
in respect thereof is to be made against an indemnifying party, give written
notice to the latter of the commencement of such action; provided, that the
failure of the Indemnified Party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article II, except
to the extent that the indemnifying party is materially prejudiced by such
failure to give notice.

 

13

 

 

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the indemnifying party will be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the indemnifying person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Covered
Person, its affiliates, directors and officers and any control persons of such
Indemnified Party shall be designated in writing by Medley Group, (y) in all
other cases shall be designated in writing by the Board. The indemnifying person
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying person agrees to indemnify each
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying person shall, without the written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnification could have been sought hereunder by such
Indemnified Party, unless such settlement (A) includes an unconditional release
of such Indemnified Party, in form and substance reasonably satisfactory to such
Indemnified Party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Party.

 

Section 2.9           Contribution. If the indemnification provided for in this
Article II from the indemnifying party is unavailable to an Indemnified Party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then the indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and Indemnified Parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or Indemnified Parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party under this Section 2.9 as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.9 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

14

 

 

Section 2.10         Participation in Public Offering. No Covered Person may
participate in any Public Offering hereunder unless such Covered Person (a)
agrees to sell such Covered Person’s securities on the basis provided in any
underwriting arrangements approved by the Covered Persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements and the
provisions of this Agreement in respect of registration rights.

 

Section 2.11         Other Indemnification. Indemnification similar to that
specified herein (with appropriate modifications) shall be given by the Company
and the Registering Covered Person participating therein with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or Governmental Authority other than the Securities Act.

 

Section 2.12         Parties in Interest. Each Covered Person shall be entitled
to receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Covered Person’s election to
participate in a registration under this Article II. To the extent LLC Units are
effectively transferred in accordance with the terms of the Medley LLC
Agreement, the Permitted Transferee of such LLC Units shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement upon becoming bound hereby pursuant to Section
3.1(c).

 

Section 2.13         Acknowledgement Regarding the Company. Other than those
determinations reserved expressly to Medley Group, all determinations necessary
or advisable under this Article II shall be made by the Board, the
determinations of which shall be final and binding.

 

Section 2.14         Cooperation by the Company. If the Covered Person shall
transfer any Registrable Securities pursuant to Rule 144 under the Securities
Act, the Company shall use its commercially reasonable efforts to cooperate with
the Covered Person and shall provide to the Covered Person such information as
may be required to be provided under Rule 144 under the Securities Act.

 

ARTICLE III



MISCELLANEOUS

 

Section 3.1           Term of the Agreement; Termination of Certain Provisions.

 

(a)          The term of this Agreement shall continue until the first to occur
of (i) such time as no Covered Person holds any Covered LLC Units or Registrable
Securities and (ii) such time as the Agreement is terminated by the Company and
Medley Group. This Agreement may be amended only with the consent of the Company
and Medley Group; provided that no amendment may materially and adversely affect
the rights of a Covered Person, as such, other than on a pro rata basis with
other Covered Persons without the consent of such Covered Person (or, if there
is more than one such Covered Person that is so affected, without the consent of
a majority of such affected Covered Persons in accordance with their holdings of
Covered LLC Units and Registrable Securities).

 

15

 

 

(b)          Unless this Agreement is theretofore terminated pursuant to Section
3.1(a) hereof, a Covered Person shall be bound by the provisions of this
Agreement with respect to any Covered LLC Units or Registrable Securities until
such time as such Covered Person ceases to hold any Covered LLC Units or
Registrable Securities. Thereafter, such Covered Person shall no longer be bound
by the provisions of this Agreement other than Sections 2.7, 2.8, 2.9 and 2.11
and this Article III.

 

(c)          Any Permitted Transferee of a Covered Person shall be entitled to
become part to this agreement as a Covered Person; provided, that, such
Permitted Transferee shall first sign an agreement in the form approved by the
Company acknowledging that such Permitted Transferee is bound by the terms and
provisions of the Agreement.

 

Section 3.2           Assignment; Successors. This Agreement shall be binding
upon and inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a Covered Person
shall be void except in connection with any transfer to a Permitted Transferee
in accordance with this Agreement; and provided further that no assignment of
this Agreement by the Company or to a successor of the Company (by operation of
law or otherwise) shall be valid unless such assignment is made to a person
which succeeds to the business of such person substantially as an entirety.

 

Section 3.3           Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware.

 

Section 3.4           Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

Section 3.5           Entire Agreement. Except as otherwise expressly set forth
herein, this document embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

Section 3.6           Successors and Assigns; Certain Transferees Bound
Hereby. Except as otherwise provided herein, this Agreement shall bind and inure
to the benefit of and be enforceable by each of the Company and Medley LLC and
their successors and assigns, and by the Covered Persons and their respective
successors and assigns so long as they hold shares of Class A Common Stock or
LLC Units. Notwithstanding the foregoing, the indemnification and contribution
provisions of this Agreement shall bind and inure to the benefit of and be
enforceable by any person who continues to be a Covered Person but ceases to
hold any shares of Class A Common Stock or LLC Units.

 

16

 

 

Section 3.7           Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

Section 3.8           Submission to Jurisdiction; Waiver of Jury Trial. 

  

(a)          Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

 

(b)          Notwithstanding the provisions of paragraph (a), the parties hereto
may bring an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each party hereto
(i) expressly consents to the application of paragraph (c) of this Section 3.8
to any such action or proceeding and (ii) agrees that proof shall not be
required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate.

 

(c)          (i)          EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
3.8, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

 

(ii)         The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in the preceding paragraph of this
Section 3.8 and such parties agree not to plead or claim the same.

 

17

 

 

Section 3.9           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this Section
3.9):

 

(a)If to the Company at:

 

Medley Management Inc.

600 Montgomery St., 35th Floor

San Francisco, California 94111

Attention: General Counsel

Fax:     (415) 358-5514
Email: john.fredericks@medleycapital.com

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017-3954
Attention: Joshua Ford Bonnie, Esq.
Fax:     (212) 455-2502
Email: jbonnie@stblaw.com

 

(b)If to Medley LLC at:

 

Medley LLC

c/o Medley Management Inc.

600 Montgomery St., 35th Floor

San Francisco, California 94111

Attention: General Counsel

Fax:     (415) 358-5514
Email: john.fredericks@medleycapital.com

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017-3954
Attention: Joshua Ford Bonnie, Esq.
Fax:     (212) 455-2502
Email: jbonnie@stblaw.com

 

(c)          If to any Covered Person, to the address and other contact
information set forth in the records of Medley LLC from time to time.

 

Section 3.10         Specific Performance. Each party hereto acknowledges that
the remedies at law of the other parties for a breach or threatened breach of
this Agreement would be inadequate and, in recognition of this fact, any party
to this Agreement, without posting any bond, and in addition to all other
remedies that may be available, shall be entitled to obtain equitable relief in
the form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy that may be then available.

 

18

 

 

Section 3.11          Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

19

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

  MEDLEY MANAGEMENT INC.         By: /s/ Brook Taube   Name:  Brook Taube  
Title: Co-Chief Executive Officer and     Chief Investment Officer        
MEDLEY GROUP LLC         By: /s/ Brook Taube   Name: Brook Taube   Title: Member
        COVERED PERSONS         B. TAUBE 2014 ASSOCIATES, LLC         By: /s/
Brook Taube   Name: Brook Taube   Title: Special Managing Member         BROOK
TAUBE TRUST         By: /s/ Brook Taube   Name: Brook Taube   Title: Trustee

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  A. TAUBE 2014 ASSOCIATES, LLC         By: /s/ Seth Taube   Name:  Seth Taube  
Title: Special Managing Member         S. TAUBE 2014 ASSOCIATES, LLC         By:
/s/ Seth Taube   Name: Seth Taube   Title: Special Managing Member         SETH
AND ANGIE TAUBE TRUST         By: /s/ Seth Taube   Name: Seth Taube   Title:
Trustee

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

  /s/ Jeffrey Tonkel   Jeffrey Tonkel       /s/ Richard Allorto   Richard
Allorto       /s/ John Fredericks   John Fredericks       /s/ Christopher Taube
  Christopher Taube       /s/ Samuel Anderson   Samuel Anderson

 

[Signature Page – Registration Rights Agreement]

 

 

 

 

Appendix A

 

MEDLEY MANAGEMENT INC.

 

Covered Person Questionnaire

 

The undersigned Covered Person understands that the Company has filed or intends
to file with the SEC a registration statement for the registration of the shares
of Class A Common Stock (as such may be amended, the “Registration Statement”),
in accordance with Sections 2.2 or 2.3 of the Registration Rights Agreement,
dated as of September 23, 2014 (the “Registration Rights Agreement”), among the
Company and the Covered Persons referred to therein. A copy of the Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.

 

NOTICE

 

The undersigned Covered Person hereby gives notice to the Company of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement. The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and all other prospective sellers of
Registrable Securities, each officer of the Company who signed the Registration
Statement and each person, if any, who controls the Company and all other
prospective sellers of Registrable Securities within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities arising in connection with
statements made or omissions concerning the undersigned in the Registration
Statement, prospectus, any free writing prospectus or any “issuer information”
in reliance upon the information provided in this Questionnaire.

 

The undersigned Covered Person hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Covered Person:        

 

(b)Full Legal Name of Covered Person (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:        

 

 

 

 

(c)Full Legal name of DTC Participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in Item 3 below are held:    
   

 

(d)Full Legal Name of natural control person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
Registrable Securities listed in Item 3 below):        

 



2. Address for Notices to Covered Person:                

 

Telephone:__________________________________________________________________________________

Fax:_______________________________________________________________________________________

Email:______________________________________________________________________________________

Contact
Person:______________________________________________________________________________

 

3.Beneficial Ownership of Registrable Securities:

  



Number of Registrable Securities beneficially owned:      

 

4.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes   ¨        No   ¨

 

Note:If yes, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

(b)Are you an affiliate of a broker-dealer?

 

Yes   ¨        No   ¨

 



If yes, please identify the broker-dealer with whom the Covered Person is
affiliated and the nature of the affiliation:
___________________________________________________________________________  
__________________________________________________________________

 



 

 

 

(c)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes   ¨        No   ¨

 

Note:If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

(d)If you are (1) a broker-dealer or (2) an affiliate of a broker-dealer and
answered “no” to Question 4(c), do you consent to being named as an underwriter
in the Registration Statement?

 

Yes   ¨        No   ¨

 

5.Beneficial Ownership of Other Securities of the Company Owned by the Covered
Person.

 

Except as set forth below in this Item 5, the undersigned Covered Person is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item 3.

 

Type and Amount of Other Securities beneficially owned by the Covered Person: 



                 

 

6.Relationships with the Company:

 

Except as set forth below, neither the undersigned Covered Person nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% or
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

State any exceptions here: 

           



 

 

 

 

7.          Intended Method of Disposition of Registrable Securities (Only
Applicable to a Demand Registration Effected Pursuant to Section 2.2 of the
Registration Rights Agreement):

 

Intended Method or Methods of Disposition of Registrable Securities beneficially
owned:

  

                 



 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:___________________________   Beneficial
Owner:____________________________             By:   



    Name:       Title:  

  

PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX OR
ELECTRONIC MAIL, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Medley Management Inc.

600 Montgomery St., 35th Floor

San Francisco, California 94111

Attention: General Counsel

Fax:(415) 358-5514

Email: john.fredericks@medleycapital.com

 

 

 

